ATTORNEY GRIEVANCE COMMISSION                        *          IN THE
OF MARYLAND                                          ,x
                                                                COURT OF APPEALS
                                                     ,l
                                                                OF MARYLAND
       Petitioner,                                   rl.

                                                     ,I
                                                                Misc. Docket AG
v.                                                   *
                                                     ,r
                                                                No.00l9
BRANDI SHANEE NAVE                                   {.
                                                     *          September Term, 2018
       Respondent.                                   ,1.


                                                     ,*




                                             ORDER

       WHEREAS, this matter came before the Court upon the filing of a Petition for Disciplinary

or Remedial Action, with a certified copy of an Opinion and Order of the District of Columbia

Court of Appeals filed March 8,2018, disbarring Brandi S. Nave from the practice of law in the

District of Columbia; and

       WHEREAS, the District of Columbia Court of Appeals, by an Opinion and Order filed

November 29,2018, vacated its March 8, 2018 opinion and imposed a modified sanction

suspending the Respondent, Ms. Nave, for one year, effective from the date she files an affidavit

required by D.C. Bar Rule XI, g l4(g); and

       WHEREAS, the District of Columbia Court of Appeals, by a Per Curiam Order filed

January 15,2019, denied Disciplinary Counsel's motion to remand and the Respondent's petition

for immediate reinstatement or in the alternative to supplement her D.C. Bar Rule XI, $ l4(g)

affidavit nunc pro tunc, while also ordering sua sponte that the Respondent must demonstrate

fitness pursuant to D.C. Bar Rule XI, $ 3(a)(2), as a condition of reinstatement; and

       WHEREAS, Brandi Shanee Nave is also admitted to the Bar of this Court;

       NOW, THEREFORE, it is this 22nd            day      of    February         20t9,
                     ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule l9-

737(d), that Brandi Shanee Nave, Respondent, is hereby suspended, effective immediately, from

the practice of law in the State of Maryland, pending further order of this Court; and                      it is further

                     ORDERED, that the Clerk of this Court shall strike the name of Brandi Shanee Nave from

the register of attomeys in this Court and comply with the notice provisions of Maryland Rule                          l9-

761(b).




                                                                                   /s/ Mary Ellen Barbera
                                                                                   Chief Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-02-22 08:46-05:00




Suzanne C. Johnson, Clerk